Citation Nr: 0019505	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  95-34 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a right knee total arthroplasty, 
currently evaluated as 40 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to May 
1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's claims of entitlement to an 
increased evaluation for a status post revision right knee 
arthroplasty and entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability.

In an August 1998 rating decision, the RO determined that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to his 
service-connected right total knee arthroplasty.  After 
further reviewing the veteran's claim, however, the RO 
determined that it was not well grounded.  The veteran 
subsequently filed a timely Notice of Disagreement regarding 
that decision, and the RO responded by issuing a Statement of 
the Case.  However, to the Board's knowledge, the veteran did 
not submit a timely (VA Form 9) Substantive Appeal with 
respect to that issue.  Thus, the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine is not presently before the Board 
on appeal.  38 U.S.C.A. §§ 7105, 7108 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302, 20.303 (1999).



FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's right knee total arthroplasty 
is manifested by severe chronic residuals, including pain, 
weakness, gross anterior-posterior instability and atrophy in 
his right lower extremity.

2.  The veteran's service-connected residuals of a right knee 
arthroplasty are of such severity as to preclude him from 
securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for 60 percent rating for a right knee total 
arthroplasty have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.21, 4.71a, Diagnostic Code 5055 (1999).

2.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected connected residuals of a right knee total 
arthroplasty.  He is also seeking entitlement to a total 
rating based on individual unemployability due to his 
service-connected disability.  


As an initial matter, the Board concludes that the veteran's 
claims are well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Well-grounded claims having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claims.  38 U.S.C.A. § 5107(a).  In the instant case, there 
is ample medical and other evidence of record, including 
numerous VA orthopedic evaluations, and the veteran has been 
provided a full opportunity to submit argument and evidence 
in support of his claim.  Thus, the Board finds that all 
facts that are relevant to this issue have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

In the interest of clarity, the Board will first discuss the 
factual background underlying the veteran's claims.  The 
Board will then separately address the issues on appeal.

Factual Background

In an October 1990 rating decision, the RO granted service 
connection for osteochondritis of the right knee, status post 
two in-service arthrotomies, and assigned a non-compensable 
disability rating.  

During a VA orthopedic examination conducted in August 1993, 
the veteran reported that he had continued to experience 
difficulties with his right knee following an in-service 
injury in which he bruised his knee after falling off the 
wing of an aircraft.  He stated that these difficulties 
eventually led to the placement of a unicompartmental knee 
insert into the medial compartment of his right knee in 1976.  
The VA examiner noted that the veteran had developed 
osteoarthritis prior to his 1976 surgery.  The veteran 
indicated that his insert wore out over the next 16 years, 
and that he had to undergo a total knee arthroplasty in 1992.  
The veteran reported that since his 1992 surgery, he had 
continued to experience some instability in his knee and that 
it would tend to give out or roll out of place at night.  He 
also indicated that he used a cane for ambulation.  

Upon examination, the VA examiner noted the presence of 
marked atrophy in the veteran's quadriceps muscle.  Gross 
anteroposterior instability was found in his right knee, but 
it was noted to be stable both medially and laterally.  Range 
of motion was found to be from 0 to 90 degrees, and both 
sensation and motor function were found to be normal.  X-rays 
of the right knee revealed a total knee arthrosis in place, 
with the tibial portion affixed with two threaded screws and 
no evidence of suspicious periprosthetic lucency.  The VA 
examiner noted a diagnosis of an unstable total knee 
arthroplasty, in need of further revision.

In an October 1993 rating decision, the RO granted a 40 
percent disability rating for the veteran's post-operative 
osteochondritis of the right knee, to include traumatic 
arthritis and status post knee arthroplasty.  

In December 1993, the veteran filed a claim of entitlement to 
a temporary 100 percent rating based on convalescence 
following surgery under 38 C.F.R. § 4.30 (1999).  In support 
of this claim, he submitted a September 1993 hospital 
discharge summary, which showed that he had undergone a 
revision of his total left knee arthoplasty with exchange of 
tibial bearing surface to a series II anterior-posterior 
restraint 10 mm. component.  The veteran's physician noted 
that the veteran had experienced problems recovering from his 
May 1992 procedure.  Specifically, the veteran reportedly 
experienced continuing pain and swelling in his knee, with a 
feeling of gross instability of the joint.  The physician 
noted that examination had revealed gross anterior-posterior 
instability and full range of motion, which the physician 
indicated was unusual in the total knee population.  X-rays 
reportedly showed the components to be excellent.  Following 
his surgery, the physician found the veteran's post-operative 
course to be basically benign.

In a December 1993 letter, the Social Security Administration 
(SSA) notified that the veteran that he had been found to be 
entitled to disability benefits from that agency.  The SSA 
further advised the veteran that it had been determined that 
he had become totally disabled as of September 1993.

In April 1994, the veteran was evaluated by Dr. G., a private 
orthopedic surgeon.  The veteran reported that he felt that 
his right knee had improved somewhat since his surgery, 
although he did not believe that he would be able to return 
to work.  He stated that he experienced a dull pain in his 
right knee that was present most of the time, and a pain that 
was "like a toothache" that occurred after walking.  He 
indicated that he had rare episodes of very slight swelling 
when he was more active, and that he could not squat or kneel 
without experiencing a great deal of pain.  Dr. G. noted a 
history of significant injuries to the right knee, beginning 
with an in-service injury in 1960 that required surgery and a 
work-related injury sustained in March 1976 while working for 
the California Highway Patrol.

Upon examination, Dr. G. noted that there was no evidence of 
any effusion or angular deformities in either knee, and no 
indication of redness or increased heat in either knee.  Dr. 
G. determined that there was normal medial and lateral 
collateral ligament stability, and that muscle strength was 
normal in both knees.  Flexion and extension in the veteran's 
right knee were both found to be normal.  No x-rays were 
taken.  Dr. G. concluded that the veteran continued to 
experience a permanent disability to his right knee and that 
he was probably precluded from returning to his prior work 
duties.

In a June 1994 rating decision, the RO granted a temporary 
total rating based on required convalescent under 38 C.F.R. 
§ 4.30.  The RO also granted an increased evaluation of 100 
percent under 38 C.F.R. § 4.71, Diagnostic Code 5055 for the 
veteran's status post right knee arthroplasty for one year 
following the one month convalescence rating assigned under 
38 C.F.R. § 4.30.

In August 1994, the veteran filed a claim of entitlement to a 
total rating based on individual unemployability due to his 
service-connected right knee disability.  He reported that he 
had worked full-time as a security officer from June 1983 to 
September 1993, at which time he left his job to undergo his 
right knee surgery.  He indicated that he had since been 
instructed by his doctors that he would be unable to return 
to work.

During a September 1994 VA orthopedic examination, the 
veteran stated that he had continued to experience right knee 
pain since his last surgery.  He indicated that his knee 
would "click" and swell up when he walked.  Upon 
examination, the VA examiner noted that the veteran's right 
knee was "covered with scars", both vertical and 
horizontal.  The VA examiner found that he had good lateral 
stability and no real lateral laxity.  The VA examiner noted 
that he walked with a marked limp on the right side and that 
he used a cane at all times.  The right thigh was found to be 
a bit atrophic as compared to the left thigh.  X-rays 
reportedly revealed no significant change from September 
1993, and no evidence of any loosening or of any joint or 
bony abnormalities.  The VA examiner noted an impression of a 
status post right knee arthroplasty of the right knee with 
residual laxity of the right knee in an anterior posterior 
direction in a man who needs a cane to get around and who is 
in constant pain.  The VA examiner concluded that the veteran 
was totally disabled for any type of work or job that 
required the use of his right leg.  

In September 1994, the veteran was also evaluated by Dr. M., 
a private physician.  Dr. M. noted that the veteran exhibited 
a faint limp on the right and that there appeared to be gross 
atrophy of the right thigh.  Dr. M. indicated that the 
veteran was able to toe- and heel-walk without difficulty, 
but that he complained of right knee pain when heel-walking.  
Dr. M. found that there was a 5 to 10 degree limitation of 
extension, but no popliteal fullness or tenderness of the 
popliteal fossa present.  Flexion was noted to be to 145 
degrees.  Tenderness was noted along the medial joint line, 
as well as a slight degree of lateral instability.  Dr. M. 
also found evidence of marked anterior and posterior 
instability of the right knee.  Dr. M. concluded that the 
veteran's residual disability now resulted in a limitation to 
sedentary work, and that he would be unable to return to his 
work as a security guard.

In the October 1994 rating decision, the RO denied the 
veteran's claims of entitlement to a total rating based on 
individual unemployability due to a service-connected 
disability.  The RO also denied an increased rating for the 
veteran's residuals of a right knee total arthroplasty.  The 
veteran subsequently perfected a timely appeal regarding both 
of these denials.

In March 1996, the veteran was provided with a personal 
hearing at the RO.  The veteran testified that he was now 
wearing a knee brace and that he had recently been told by 
his doctors that he would have to undergo another total knee 
replacement.  He testified that he was told that there should 
have been a locking device included with his prosthesis in 
order to cut down on the amount of movement in his knee.  The 
veteran also testified that he had not been employed since 
his 1993 surgery.  He stated that at that time, he was 
working as a security guard at Lockheed, which required a 
great deal of walking.  He indicated that he had attended two 
years of college when he was younger, and that the only 
special training he received was as a polygraph examiner when 
he worked for the highway patrol.  The veteran stated that he 
retired from the highway patrol due to his knee problems and 
that it had been years since he did any polygraph work 
because that profession "had kind of died out".

During a May 1996 VA orthopedic examination, the VA examiner 
noted that the veteran had a 20-degree limitation of 
extension.  The VA examiner further noted that there was a 
great looseness of the right knee between the femur and the 
calf, and that the knee was obviously unstable.  The VA 
examiner also evaluated the veteran for his claimed low back 
disability.  Based on his examination, the VA examiner 
concluded that the veteran was presently unemployable in any 
sort of work for which he was prepared due to his knee and 
back pain.

During an August 1996 VA orthopedic examination, the VA 
examiner noted the presence of old well healed scars 
anteriorly, all of which were nontender.  The VA examiner 
found the veteran's right knee to be well aligned, with no 
evidence of effusion.  The VA examiner also found that the 
veteran had a good quality of gait without his cane.  Some 
mild, genoval symmetrical muscle atrophy was noted in the 
right leg, and range of motion was noted to be from 180 
degrees extension to 115 degrees flexion.  Some moderate 
anterior/posterior laxity was also noted, with instability 
medially and laterally.  The VA examiner found no evidence of 
any swelling or deformity.  X-rays taken in July 1996 
revealed a well-positioned total knee arthroplasty with good 
alignment and no significant evidence of loosening.  No signs 
of osteolysis were found.  The VA examiner indicated a 
diagnosis of a status post right knee revision total knee 
arthroplasty for traumatic arthritis, with a well-aligned leg 
and good gait, and mild medial and ligament instability.

In June 1998, the veteran was examined by Dr. L., a private 
orthopedic surgeon, for his claimed back disability.  Dr. L. 
noted during his examination that the veteran had a history 
of injuries to his right lower extremity, which have resulted 
in multiple reconstructive procedures involving the right 
knee.  Dr. L. indicated that these procedures have left the 
veteran with a limb length discrepancy with shortening of the 
right lower extremity, as well as atrophy of the quadriceps 
muscles as well as the hamstrings and the gastroc-soleus 
complex.  Dr. L. found that this had led to the development 
of a Trendelenburg gait, which was an abnormal balance of the 
pelvis as he ambulated, and associated weakness involving the 
right lower extremity. 

In May 1998, the veteran was provided with another VA 
orthopedic examination.  However, this examination was 
conducted primarily in regard to his claimed back and left 
knee disabilities; no pertinent findings were reported 
regarding his right knee disability.

In December 1998, another VA examination was conducted to 
assess the severity of the veteran's service-connected right 
knee disorder.  The veteran reported that his right knee 
replacement was functioning satisfactorily, except that he 
experienced a constant anteromedial lateral ache and 
discomfort.  He stated that he felt a sense of instability in 
his knee, as if it was about to buckle, and that he tended to 
"baby" his knee as a result.  He indicated that he used a 
cane, which he held in both his left and right hands 
depending on which knee bothered him at a particular time.  

Upon examination of the right knee, the VA examiner noted 
that there were old well-healed scars anteriorly both medial 
and lateral, which were nontender.  The VA examiner further 
noted that there was good physiologic varus alignment of the 
right lower extremity, with active-passive range of motion 
from 0 degrees extension to 115 degrees flexion.  The VA 
examiner determined that there was adequate quadriceps muscle 
mass, strength, and control, but a generalized smallness to 
muscle development in the right lower extremity as compared 
to the left lower extremity.  X-rays of the right knee 
revealed a well-positioned total knee arthroplasty, with no 
evidence of loosening, change of position, radiolucent line 
subsidence or other abnormality.  The soft tissue was found 
to be intact.  The VA examiner indicated a diagnosis of a 
status post revision total knee arthroplasty, right knee, for 
traumatic arthritis, by history.  The VA examiner concluded 
that the veteran's right knee arthroplasty was in good 
position and functioning well, and that it could not be 
improved through any further surgical treatments.

In an April 2000 statement, the veteran's accredited 
representative pointed to Dr. L.'s June 1998 finding that the 
veteran had developed a limb discrepancy as well as an 
atrophy of the quadricep and hamstring muscles.  The 
representative appeared to be asserting that the veteran 
should be granted a separate disability rating for the 
symptomatology experienced in his thigh.

I.  Entitlement to an increased rating for the service-
connected residuals of a right knee total arthroplasty.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  In determining the disability evaluation, VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (1999), which require the evaluation of the complete 
medical history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Separate disabilities arising from a single disease entity 
are to be rated separately. 38 C.F.R. § 4.25 (1999); Esteban 
v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998); Fanning v. Brown, 4 
Vet. App. 225 (1993).

Under Diagnostic Code 5055, a 100 percent evaluation is for 
assignment for one year following implementation of a 
prosthesis.  Thereafter, a minimum rating of 30 percent is in 
order, while chronic residuals consisting of severe painful 
motion or weakness in the affected extremity warrant a 60 
percent evaluation.  With intermediate degrees of residual 
weakness, pain, or limitation of motion, a knee prosthesis is 
to be evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, or 5262 (1999).  Note (1) following the 
criteria for ratings of prosthetic implants, provides that 
the 100 percent one-year rating will commence after an 
initial grant of a one-month total rating assigned under 
section 4.30 following hospital discharge.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5055.

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Words such as "severe" are not defined in the VA Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6 (1999).  It 
should also be noted that use of terminology such as "mild" 
and "moderate" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 
38 C.F.R. §§ 4.2, 4.6 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (1999).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

After reviewing the record, and for the reasons and bases set 
forth below, the Board finds that the veteran's overall 
disability picture more nearly approximates the criteria 
required for a 60 percent rating, the maximum disability 
rating available under 38 C.F.R. § 4.71a, Diagnostic Code 
5055 for severe chronic residuals of a right knee 
arthroplasty.  This conclusion is based upon the veteran's 
consistent complaints of constant pain in his right knee, as 
well as a variety of other symptoms that have been shown on 
objective examination, including gross anterior-posterior 
instability and atrophy in his right lower extremity.  In 
addition, the Board notes that numerous private and VA 
examiners have also noted signs of severe weakness in his 
right lower extremity, including the use of a cane when 
walking.

The Board recognizes that the veteran's disability may not be 
manifested by severe painful motion, as appears to be 
required by Diagnostic Code 5055.  The Board also recognizes 
that the veteran's disability picture has displayed some 
degree of fluctuation throughout the many orthopedic 
examinations of record.  However, the Board is cognizant of 
the applicability of the provisions of 38 C.F.R. § 4.21 
(1999) in rating disabilities.  The provisions of 38 C.F.R. § 
4.21 state that it is not expected that all cases will show 
all the findings specified under the applicable criteria; 
findings sufficiently characteristic to identify the disease 
and the disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996) (the Court stressed to the Board the importance of 
addressing the provisions of 38 C.F.R. § 4.7 and § 4.21 in 
rating a veteran's disability).

In this case, the Board believes that the veteran's right 
knee disability is manifested by severe weakness in his right 
lower extremity, as shown by his use of a cane as well as his 
consistent reports of instability and feeling as if his knee 
was about to give out.  When considered in light of various 
other objective findings in the record, including swelling, 
atrophy, and pain, as well as the veteran's history of 
numerous right knee surgeries, the Board believes that the 
veteran's overall disability picture more clearly 
approximates the criteria for a 60 percent rating for severe 
impairment of the right knee.  38 C.F.R. §4.7, 4.21.  In 
short, the Board finds the manifestations of the veteran's 
disability which support a 60 percent disability rating, such 
as pain, instability and weakness, to be more significant and 
have a greater impact on his ability to function than those 
which do not meet the criteria for a 60 percent evaluation.

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). However, since the veteran is 
already receiving the maximum disability rating available 
under Diagnostic Code 5055 following the expiration of the 
one-year period after implementation of the prosthesis, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnston v. Brown, 10 Vet. App.80, 85 (1997).

Because several examiners have noted the presence of scarring 
around the veteran's right knee, the Board has considered 
whether a separate rating is warranted for the veteran's 
surgical scars under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (1999).  See Esteban, supra.  However, 
these scars have been repeatedly found to be well healed and 
nontender upon objective examination.  Additionally, there is 
no indication in the record that the veteran has ever 
experienced swelling, tenderness, repeated ulceration, or any 
functional impairment related to his scarring.  Therefore, 
the Board finds that a separate rating under Diagnostic Codes 
7803, 7804 or 7805 is not warranted in this case.

The veteran's accredited representative has asserted that the 
veteran should be granted a separate disability rating for 
the symptomatology experienced in his right thigh.  In 
support of this contention, the representative pointed to 
Dr. L.'s June 1998 finding that the veteran had developed a 
limb discrepancy as well as atrophy of the quadricep and 
hamstring muscles.  However, Dr. L. specifically indicated 
that this discrepancy resulted in increased weakness in the 
veteran's right lower extremity.  As noted above, severe pain 
and weakness in the affected extremity is already 
contemplated in the assignment of a 60 percent disability 
rating under Diagnostic Code 5055.  Moreover, DeLuca 
considerations are not applicable for the reasons discussed 
above.  Because there is no indication that the veteran's 
atrophy and limb discrepancy result in additional disability 
distinct from the severe pain and weakness in his right lower 
extremity that is already contemplated by his 60 percent 
disability rating, the Board finds that a separate disability 
rating for the veteran's right thigh is not warranted.

In summary, the Board finds that the veteran's overall 
disability picture more closely approximates the criteria for 
a 60 percent rating under Diagnostic Code 5055 for severe 
chronic residuals of a right knee arthroplasty.  38 C.F.R. 
§4.7, 4.21.  Thus, the benefit sought on appeal is granted.

II.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability.

Relevant Law and Regulations

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  A finding of total disability is appropriate "when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1999).  If a veteran 
fails to meet the percentage requirements of § 4.16(a), an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(1999).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

Analysis

In this case, the veteran has only one service-connected 
disability, his right knee disorder, which has been discussed 
in detail above and which now has been rated by the Board as 
60 percent disabling.  Therefore, the Board finds that the 
veteran does meet the percentage rating standards for 
individual unemployability benefits under 38 C.F.R. § 
4.16(a).  Thus, a total disability rating is warranted if the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected residuals of a 
right knee total arthroplasty.  38 C.F.R. §§ 3.340, 3.341, 
4.16.

Having reviewed the evidence of record, the Board is of the 
opinion that the veteran's service-connected right knee 
disability is sufficiently incapacitating so as to preclude 
him from securing or maintaining substantially gainful 
employment.  In essence, the Board believes that the medical 
evidence of record demonstrates that the veteran's right knee 
disability is of such severity as to render him unable to 
perform the type of work for which he has grown accustomed.

The Board found the most probative evidence in this regard to 
be the opinion of the September 1994 VA orthopedic examiner, 
who specifically determined that the veteran's right knee 
disorder rendered him totally disabled from any type of work 
or job that required the use of his right leg.  The Board 
believes this opinion to be consistent with those of the 
veteran's private physicians, Drs. G. and M., who both 
concluded that the veteran's right knee disability was of 
such severity as to render him to unable to return to the 
type of work for which he was prepared.  Because the record 
reflects a history of employment in positions which require 
an ability to ambulate, including both police officer and 
security guard, the Board believes that these opinions are 
consistent with finding that the veteran's right knee 
disability renders him unable to maintain substantially 
gainful employment.

The Board is cognizant that the veteran suffers from a low 
back disability as well, which also has a significant impact 
on his ability to maintain employment.  However, the Board 
believes that the medical evidence of record demonstrates 
that the veteran's right knee disability is of such severity 
as to render him unable to secure or follow a substantially 
gainful occupation without regard to his low back disability.  
In addition to the above-mentioned medical evidence, the 
Board also places weight on the findings of the Social 
Security Administration, which determined that the veteran 
became total disabled as of September 1993, the date of his 
last right knee surgery.

In summary, the Board believes that the competent and 
probative evidence of record supports finding that the 
veteran is unable to secure or maintain substantially gainful 
employment due to his service-connected right knee 
disability.  Therefore, the Board finds that a total rating 
based on individual unemployability is warranted.  Thus, the 
benefit sought on appeal is granted.


ORDER

Entitlement to an increased disability rating of 60 percent 
for the residuals of a right knee total arthroplasty is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.

Entitlement to a total disability rating based upon 
individual unemployability is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

